Citation Nr: 0614579	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-25 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured right ankle with arthritis, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the RO in which the 
veteran was granted an increased evaluation from 10 to 20 
percent for service-connected residuals of a fractured right 
ankle with arthritis.

By way of background, in a June 2002 decision by the RO, the 
veteran was granted service connection for residuals of a 
fractured right ankle, with an initial evaluation of 10 
percent.  He did not appeal that decision.  In May 2003, the 
veteran filed a new claim for an increased rating for his 
service-connected residuals of a fractured right ankle with 
arthritis, and for service connection for a secondary low 
back disorder.  As noted above, in a March 2004 decision, the 
RO granted an increased rating to 20 percent for the 
veteran's right ankle condition, but denied service 
connection for his low back disability.  In his June 2004 
notice of disagreement, the veteran expressed disagreement 
with both issues; however, in his July 2004 VA Form 9, he did 
not appeal the denial of service connection.  Therefore, the 
only issue currently on appeal before the Board is the 
veteran's claim that he is entitled to an increased rating 
greater than 20 percent for service-connected residuals of a 
fractured right ankle with arthritis.

The Board further notes that, in August 2005, within 90 days 
after his file was transferred to the Board in June 2005, the 
veteran submitted a July 2005 statement in support of his 
claim, to which he attached a March 2004 report from his 
private doctor.  The veteran did not waive his right to have 
the RO consider this evidence in the first instance.  See 38 
C.F.R. § 20.1304(c) (2005).  Nevertheless, review of the 
claims file reveals that the March 2004 report had previously 
been submitted by the veteran with his June 2004 notice of 
disagreement, and had been considered by the Decision Review 
Officer in the RO's June 2004 statement of the case.  
Therefore, a remand to the RO for consideration of that 
evidence is not needed.



FINDING OF FACT

The veteran's right ankle disability is manifested by pain 
and swelling, with resulting restriction in prolonged 
physical activity, which equates to no more than marked 
limitation of motion; there is no indication of ankylosis.


CONCLUSION OF LAW

The criteria for the assignment of a rating greater than 20 
percent for residuals of the fractured right ankle with 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an evaluation greater than 20 percent for 
service-connected residuals of his fractured right ankle with 
arthritis.  He contends that the recommended treatments, the 
swelling and pain he experiences, and the effect the right 
ankle disability has had on his back and left ankle, 
including a change in his gait, have caused him to limit his 
normal physical activities, and merit a higher rating.

I.  Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.



A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify.  By 
a June 2003 letter, VA informed the veteran of his and VA's 
respective duties for obtaining evidence, and requested that 
he send any medical reports that pertained to his claim.  
Further, in a June 2004 statement of the case (SOC), the RO 
informed the veteran of the rating schedule provisions that 
were relevant to his appeal, and provided him with an 
explanation as to why his claim had been denied.  
Dingess/Hartman v Nicholson, 19 Vet. App. 47 (2006). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, part of the required notice was not provided to 
the veteran until June 2004, after the RO entered its March 
2004 decision on his claim.  Nevertheless, the veteran has 
now been provided with notice that is in compliance with the 
content requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  He has been afforded ample opportunity to 
respond to the notice, to submit evidence and argument, and 
to otherwise participate effectively in the processing of 
this appeal.  As the purpose of the notice requirement has 
been satisfied, no further corrective action is necessary.  
Additionally, the Board notes that while the RO did not 
notify the veteran about the criteria for award of an 
effective date, see Dingess/Hartman, supra, this issue is not 
before the Board.  Consequently, remand for re-adjudication 
is not required. 

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded two VA 
orthopedic examinations of his right ankle.  The first 
examination was provided in March 2001 in connection with his 
initial claim for service connection, and the second in 
February 2004 in connection with his new claim for increased 
rating.  The veteran's service medical records were obtained, 
and he provided a copy of a report from his private doctor as 
an attachment to his June 2004 notice of disagreement.  The 
veteran has not identified, and/or provided releases for, any 
other relevant evidence that exists and can be procured, and 
no further development action is necessary.

II.  The Merits of the Veteran's Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2005).

The veteran's right ankle disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, which provides that a 10 
percent rating is assignable where there is moderate 
limitation of motion.  A 20 percent rating is warranted where 
there is marked limitation of motion.  The 20 percent rating 
is the maximum schedular rating available for an ankle 
disability involving loss of motion.  In evaluating range of 
motion values for the ankle, the Board notes that the 
standard range of motion of the ankle is dorsiflexion from 0 
to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 
C.F.R. § 4.71, Plate II (2005).

The Court has held that pursuant to 38 C.F.R. § 4.40 (2005), 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  A part which becomes painful on use must be 
regarded as seriously disabled.  Id.

Factors listed for consideration in 38 C.F.R.§ 4.45 (2005) 
include less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  Id.

The veteran was afforded a VA orthopedic examination of his 
right ankle in March 2001.  He reported history to the effect 
that during service in 1962, while practicing an amphibious 
landing, he injured his right ankle.  No x-rays were obtained 
at the time.  After experiencing continued pain and swelling 
in 1964, x-rays were taken at Camp Lejeune, and an old 
fracture with loose bodies was diagnosed.  Surgery was 
performed, and loose bodies were removed.  He reported that 
since that surgery, he had done reasonably well.  There had 
been occasional pain when he stood on his feet for a long 
time.  The ankle hurt sometimes when he got up in the 
morning.  He worked as a computer programmer, and took no 
medications. 

Upon examination of the right ankle, there was a seven 
centimeter medial scar "swinging" under the malleolus.  
There was no redness, no tenderness, and no edema.  The 
veteran's gait was observed to be normal.  Right ankle range 
of motion was dorsiflexion to 15 degrees, and plantar flexion 
to 45 degrees.  The orthopedic examiner's diagnostic 
impression was fracture of the right ankle, open surgery in 
1964, with residual pain.  An associated radiological study 
of the right ankle disclosed separated calcifications on the 
medial side of the malleolus, probably due to separate 
ossification, and calcification, in the medial ligament.  
Otherwise, the right ankle was observed by the radiologist to 
be normal.  

At the February 2004 VA orthopedic examination, the veteran 
reported that, after the surgery on his right ankle in 1964, 
he kept his ankle wrapped when he exercised, but he continued 
to experience some pain.  Over the last ten years, he felt 
the pain had become worse, especially when he did any 
exercise, and played golf.  The ankle caused pain when he 
would push off.  The pain was at a level of from four to ten, 
depending on the amount of exercise he had done.   

Examination of the veteran's right ankle revealed a four 
centimeter inferior medial malleolus scar.  He had tenderness 
on compression of the malleolus.  He resisted flexion and 
extension of his ankle.  He had 10 degrees of dorsiflexion, 
and 10 degrees of plantar flexion.  On passive motion, he had 
20 degrees of dorsiflexion, and 20 degrees of plantar 
flexion.  He could stand on his left foot, but resisted 
standing on his right foot.  The examiner noted that the 
veteran's gait was normal on walking into the office, and 
down the hall.  The orthopedic examiner's diagnostic 
impressions included osteochondritis of the right ankle, 
surgical removal of loose bodies of the right ankle, and 
decreased range of motion of the right ankle.  An associated 
x-ray of the right ankle revealed a stable appearance since 
the last x-rays in March 2001.  The radiologist noted there 
were degenerative changes in the medial malleolus tip with 
numerous separate ossicles in the adjacent soft tissues, 
associated with chronic disease, probably from previous 
trauma. 

In a March 2004 letter, the veteran's private doctor noted 
that the veteran was experiencing painful restricted range of 
motion of his right ankle, with swelling.  Dorsiflexion was 
20 degrees, and plantar flexion was 45 degrees.   There was 
no gross instability of the right ankle, but there was pain 
in the subtalar joint with eversion, but not with inversion.  
X-rays showed a previous fracture at the medial malleolus, 
with two large bone fragments distal to the medial malleolus, 
and a fracture laterally anterior to the fibula.  The joint 
space was congruent, although not well preserved, and there 
was some degenerative collapse.  The orthopedic surgeon's 
diagnostic impression of the veteran's right ankle was mild 
to moderate degenerative osteoarthritis of the ankle, status 
post ankle fracture 40 years ago.  He recommended continued 
conservative treatment in the form of anti-inflammatory 
medicines, alteration of activity, the use of ice and heat as 
needed, and further treatment as symptoms warrant.

In his July 2005 statement in support of his claim, the 
veteran asserted that he should be awarded an evaluation in 
excess of 20 percent for his right ankle disability because 
recommendations for restricted activity, the need for medical 
treatment, and continued use of anti-inflammatory medicines 
should not be considered as normal physical activity.  He 
contended that his right ankle disability had caused him to 
alter his gait; that prolonged standing, walking, jogging and 
running tended to intensify the pain; that he continued to 
experience pain and swelling in his right ankle since the 
injury in 1962, and the surgery in 1964, which had become 
more severe in recent years; and that consequently, he had 
restricted his physical activities.

The evidence shows that the veteran's service-connected right 
ankle disability is manifested by limitation of motion and 
painful motion that have been shown to be significant.  There 
are objective findings of tenderness to palpation, and weight 
bearing.  However, when dorsiflexion and plantar flexion 
motion findings are quantitatively compared with the standard 
rating criteria, they do not equate to more than marked 
limitation of motion.  The March 2001 VA examiner noted there 
was no redness, no tenderness, and no edema, and the 
veteran's gait was observed to be normal.  A more restricted 
range of motion was noted on VA examination in February 2004.  
The VA examiner noted that the veteran had tenderness on 
compression of the malleolus.  He resisted flexion and 
extension of his ankle.  He could stand on his left foot, but 
resisted standing on his right foot.  The examiner 
nevertheless noted that the veteran's gait was normal on 
walking into the office, and down the hall.  His diagnostic 
impression included osteochondritis and decreased range of 
motion of the right ankle.  The veteran's private doctor, in 
his March 2004 report, while noting that the veteran 
experienced restricted range of motion, also reported that he 
had no gross instability of his right ankle.  His diagnostic 
impression was that of mild to moderate degenerative 
osteoarthritis of the right ankle, status post fracture 40 
years ago.

The 20 percent evaluation is indicative of a disability 
involving marked limitation of motion, and is the appropriate 
evaluation in this case.  As noted above, a 20 percent rating 
is the highest schedular rating available for disabilities 
involving limitation of motion of the ankle.  An evaluation 
greater than 20 percent requires evidence of ankylosis of the 
ankle under 38 C.F.R. § 4.71a, Diagnostic Code 5270, which is 
not demonstrated in this case.  (Additionally, a 30 percent 
rating may be assigned when there is impairment of the tibia 
or fibula with marked ankle disability, but only when there 
is malunion shown.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2005).  Malunion of either the tibia or fibula has not been 
shown in this case.)

While the veteran has been diagnosed with degenerative 
arthritis of the right ankle, the rating provisions for 
arthritis do not provide a basis for a higher schedular 
evaluation.  In this respect, traumatic arthritis is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which is rated 
as degenerative arthritis under Diagnostic Code 5003, which, 
in turn is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  A compensable rating under Diagnostic Code 
5003 may be assigned when the limitation of motion of the 
specified joint or joints involved is noncompensable under 
the appropriate diagnostic codes.   Here, the veteran's 
limitation of motion of the right ankle is compensable under 
Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5003, 5271. 

Additionally, the veteran had reported that he had restricted 
his physical activities because of the continued pain and 
swelling of his right ankle, and because prolonged standing, 
walking, jogging, and running caused intensified pain in 
other parts of his body as well.  However, the functional 
impairment that can be attributed to his right ankle 
disability has been taken into account, and is contemplated 
by the 20 percent rating currently in effect.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board finds no basis for 
a higher or a separate compensable rating under 38 C.F.R. § 
4.45 or DeLuca, in the instant case.  Additionally, the Board 
notes that consideration of the DeLuca factors does not allow 
for a higher rating when a veteran is already at the maximum 
rating for limitation of motion.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a disability evaluation in excess of the 20 
percent granted for the veteran's right ankle disability.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim for an 
increased rating for his right ankle disability should be 
referred for consideration of an extraschedular evaluation, 
and has concluded that no such referral is warranted.  The 
record does not show that he has been hospitalized for 
problems with his ankle, and there is nothing in the record 
to suggest that his disability picture is so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.


ORDER

A rating greater than 20 percent for residuals of a fractured 
right ankle with arthritis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


